Third District Court of Appeal
                               State of Florida

                          Opinion filed July 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1287
                      Lower Tribunal No. F06-43329
                          ________________


                             Weder Vilsaint,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Marlene Fernandez-Karavetsos,
Judge.

     Weder Vilsaint, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before HENDON, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.